DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed May 17, 2019 has been received and entered.
3.	Claims 1-32 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
5.	Claims 1-32 are indefinite because it is unclear what characteristics a composition must have in order to be considered a “traditional Chinese medicine.”
6.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
7.	Claim 2 is indefinite because there is a lack of antecedent basis for “the dosage form” as recited in line 2 of the claim.  In addition, it is unclear what is meant by a “honeyed pill,” “water pill,” “dripping pill,” or “electuary.”
8.	Claim 3 is indefinite because in line 6 the antecedent basis for “the traditional Chinese medicine powder” is unclear.
Claim 3, step 3, is unclear because it refers to “after soaking.”  It is unclear if this is an additional soaking step or is referring to the soaking step in step 2.
9.	Claim 4 recites the broad recitation “10-100 mesh,” “ethanol aqueous solution is 40-95%, and “10-48 hours”, and the claim also recites “preferably 20-40 mesh,” “preferably 60-80%,” and “preferably 18-30 hours” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

10.	Claim 5, at lines 8-9, is indefinite because there is a lack of antecedent basis for “the infiltrated Chinese medicine.”
	Claim 5, line 11, is indefinite because it is unclear what “1-2 cm” is referring to.  It is unclear if this is the depth of the solution.
11.	Claim 7, at line 6, is indefinite because it is unclear what is meant by “processing cyclodextrin inclusion.”
Claim 7, at line 7, is indefinite because there is a lack of antecedent basis for “the water decoction.”
Claim 7, at line 19 , is indefinite because the antecedent basis for “the volatile oil cyclodextrin inclusion complex” is unclear.
12.	Claim 8, line 4, is indefinite because it is unclear which materials from step 1 are “medicine” materials.  Step 1 of claim 7 contains ingredients from claim 1 and cyclodextrin.  It is unclear if all of these are “medicine” materials.
	Claim 8, line 4, is indefinite because it is unclear what is meant by “processed cyclodextrin inclusion.”  
Claim 8, line 5, is indefinite because it is unclear if “under 40℃” means that the temperature is 40℃ and below or that the processing temperature is 40℃.  The antecedent basis for “the inclusion time” is also unclear.
13.	Claim 9, line 6, is indefinite because it is unclear what is meant by “processing cyclodextrin inclusion.”

14.	Claim 10, line 3, is indefinite because it is unclear which materials from step 1 are “medicine” materials.  Step 1 of claim 9 contains ingredients from claim 1 and cyclodextrin.  It is unclear if all of these are “medicine” materials.
Claim 10, lines 4-5, is indefinite because it is unclear what is meant by “processed cyclodextrin inclusion.”  
Claim 10, line 5, is indefinite because it is unclear if “under 40℃” means that the temperature is 40℃ and below or that the processing temperature is 40℃.  The antecedent basis for “the inclusion time” is also unclear.
15.	Claim 13, step 2, is indefinite because the use of “preferably” makes it unclear if the limitations are required.  This step is also indefinite because it states that the extracts are merged, however, the claim has not required the preparation of individual extracts.  Thus, it is unclear what extracts are “merged.”
16.	Claim 14, step 2, is indefinite because there is a lack of antecedent basis for “the uniformly mixed traditional Chinese medicine.”  This step is also indefinite because it states that the extracts are merged, however, the claim has not required the preparation of individual extracts.  Thus, it is unclear what extracts are “merged.”
17.	Claim 15 is indefinite because a “use” type claim is a non-statutory category of invention.  It is unclear if applicant in intending to claim a composition or a method. This claim is considered to be a method claim for the sake of examination.  Clarification is needed.
18.	Claim 18 is indefinite because in line 6 the antecedent basis for “the traditional Chinese medicine powder” is unclear.

19.	Claim 19 recites the broad recitation “10-100 mesh,” “ethanol aqueous solution is 40-95%, and “10-48 hours”, and the claim also recites “preferably 20-40 mesh,” “preferably 60-80%,” and “preferably 18-30 hours” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 19, at line 7, is indefinite because the antecedent basis for “the uniformly mixed traditional Chinese medicine powder” is unclear.  Step 2 of claim 18 does not require “uniformly mixed traditional Chinese medicine powder.”
20.	Claim 20, at step 2, is indefinite because there is a lack of antecedent basis for “the infiltrated Chinese medicine.”
	Claim 20, step 3, is indefinite because it is unclear what “1-2 cm” is referring to.  It is unclear if this is the depth of the solution.
21.	Claim 22, at step 1, is indefinite because it is unclear what is meant by “processing cyclodextrin inclusion.”
Claim 22, at step 1, is indefinite because there is a lack of antecedent basis for “the water decoction.”
Claim 22, at step 4, is indefinite because the antecedent basis for “the volatile oil cyclodextrin inclusion complex” is unclear.

	Claim 23, line 5, is indefinite because it is unclear what is meant by “processed cyclodextrin inclusion.”  
Claim 23, line 5, is indefinite because it is unclear if “under 40℃” means that the temperature is 40℃ and below or that the processing temperature is 40℃.  The antecedent basis for “the inclusion time” is also unclear.
23.	Claim 24, step 1, is indefinite because it is unclear what is meant by “processing cyclodextrin inclusion.”
	Claim 24, step 4, is indefinite because the antecedent basis for “the volatile oil cyclodextrin inclusion complex” is unclear.
24.	Claim 25, line 3, is indefinite because it is unclear which materials from step 1 are “medicine” materials.  Step 1 of claim 24 contains ingredients from claim 2 and cyclodextrin.  It is unclear if all of these are “medicine” materials.
Claim 25, line 4, is indefinite because it is unclear what is meant by “processed cyclodextrin inclusion.”  
Claim 25, line 5, is indefinite because it is unclear if “under 40℃” means that the temperature is 40℃ and below or that the processing temperature is 40℃.  The antecedent basis for “the inclusion time” is also unclear.
25.	Claim 28, step 2, is indefinite because the use of “preferably” makes it unclear if the limitations are required.  This step is also indefinite because it states that the extracts are merged, 
26.	Claim 29, step 2, is indefinite because there is a lack of antecedent basis for “the uniformly mixed traditional Chinese medicine.”  This step is also indefinite because it states that the extracts are merged, however, the claim has not required the preparation of individual extracts.  Thus, it is unclear what extracts are “merged.”
27.	Claim 30 is indefinite because a “use” type claim is a non-statutory category of invention.  It is unclear if applicant in intending to claim a composition or a method. This claim is considered to be a method claim for the sake of examination.  Clarification is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


28.	Claims 1, 2, 17 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more. 
The claim(s) recite(s) a combination of sophora flavescens 3%-12%, wild chrysanthemum flower 5%-15%, honeysuckle 2%-12%, mint 5%-15%, poria cocos 5%-l5%, atractylodes lancea 10%-20%, cinnamon 0.5%-3%, clove 0.5%-3%, astragalus 3%-12%, ganoderma lucidum 5%-15%, ligusticum striatum 10%-20%, aucklandia root 5%-12%, and radix glycyrrhizae 2%-10%. These ingredients are all naturally occurring as known in the art.  Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There is no indication that mixing the specified ingredients  Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   There is no evidence to show that mixing the claimed ingredients in the claimed amounts results in a product that has markedly different characteristics (structural, functional, or otherwise) in comparison with the naturally occurring counterparts.  Each of the claimed components naturally occurs in nature and is effective for improving the health of a subject.  The combination of the ingredients is also effective for improving the health of a subject.  Thus, each compound appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the claims are directed to judicial exceptions.  
Claim 2 states that the ingredients are formulated as an injection, powder, solution, or extract.  These formulation can be formed by mixing the naturally occurring ingredients with naturally occurring carriers such as water or drying the natural ingredients and are not considered to lend a structural distinction to this particular formulations.  Claim 2 also encompasses pills, tablet, capsule, gel, or film.  Claim 2 would overcome this rejection if the claim was limited to these formulations because these formulations have a markedly distinct structure from the naturally occurring ingredients.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 	

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 8,784,903) teaches a list of ingredients that can be combined into a topical composition.  The list contains chrysanthemum, licorice (glycyrrhizae), sophora, mentha (mint), lonicera (honeysuckle), poria cocos, ganoderma lucidum, Syzygium aromaticum (clove) and astragalus (see columns 4-5).  However, the reference does not teach a single embodiment with all of these ingredients.  In addition, the reference does not teach the percentages of ingredients claimed by applicant.  Furthermore, the reference does not teach including cinnamon, atractylodes lancea, ligusticum striatum, or aucklandia root in the composition.  Thus, the reference does not anticipate the claimed invention.  Moreover, there is not considered to be sufficient motivation in the reference itself or in the related prior art to modify Park to specifically select the ingredients claimed by applicant from the laundry list of Park, to then .	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655